Citation Nr: 0517335	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches, to 
include as secondary to sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from August 1952 to 
July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Roanoke, 
Virginia, Regional Office (RO).

This appeal was remanded for further development in December 
2004. The requisite development was accomplished and the file 
has been returned to the Board for appellate review.

Appellant testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO, in April 2005.  A 
transcript of that testimony has been associated with the 
file.


FINDINGS OF FACT

1.  Appellant was treated for sinusitis during military 
service.  Sinusitis was not recognized as an active or 
continuing disorder at the time of his discharge.

2.  Lay and medical evidence shows that appellant has had 
persistently recurring sinusitis since his discharge from 
service, and some medical opinion asserts that appellant's 
persistently recurring sinusitis began in military service.  
The overwhelming weight of the competent evidence, however, 
fails to reveal sinusitis during service and continuing since 
service.

3.  There is no objective medical evidence that appellant 
currently has headaches.  There is no objective evidence that 
appellant had headaches in service, and no medical evidence 
of nexus between appellant's claimed headaches and his 
military service.  

4.  Appellant has no service-connected disabilities to which 
the claimed headaches could be secondary or that could be 
aggravating appellant's claimed headaches.          


CONCLUSIONS OF LAW

1.  Appellant does not have chronic sinusitis that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  Appellant's headaches were not incurred in or aggravated 
by service and are not proximately due to, the result of, or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for sinusitis and headaches was received 
in March 2002; the claim was denied by rating decision in 
January 2003.  RO sent appellant a VCAA duty-to-assist letter 
in June 2002, prior to the rating decision, which did not 
expressly satisfy the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, the Statement 
of the Case (SOC) in June 2003, and the Supplemental 
Statement of the Case (SSOC) in July 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and those private 
medical providers that appellant identified as having 
potentially relevant evidence for development.  Appellant was 
afforded several VA medical examinations during the history 
of this claim, and appellant was afforded a hearing before 
the Board in which to personally present evidence and 
argument in support of his claim.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file.  His 
enlistment physical shows no indication of sinus or headaches 
prior to service.  He received inpatient hospital treatment 
in October 1952 for acute bilateral maxillary sinusitis.  He 
was treated for sore throat in November 1952 and April 1953.  
He was treated for a cold, with severe nasal congestion, in 
May 1954.  He received inpatient treatment in April 1955 for 
acute frontal left sinusitis, consequent to an undetermined 
organism.  His separation physical lists sinuses as 
"normal" but notes that appellant was hospitalized for four 
days due to sinus trouble, and had history of throat trouble 
connected with sinus trouble, although without complications 
or sequelae.

Appellant submitted a claim for service connection for 
sinusitis in July 1956, immediately upon his discharge from 
service.  He had a VA medical examination in September 1956 
that found nose, sinuses, mouth and throat to be "normal" 
and diagnosed no EENT (eyes, ears, nose and throat) disease 
and no sinusitis found.  RO issued a rating decision in 
September 1956 denying service connection, based on a finding 
that the last examination had not found sinusitis to be 
present.

VA clinical records show appellant complained of sinus 
trouble in July 1971.  "Probable sinusitis" was suspected, 
but X-ray of the sinuses was negative.  The eventual 
diagnosis was "resolved sinusitis."

Appellant attempted to reopen the claim in September 1976.  
In support, he submitted an examination report for the 
Virginia Division of War Veterans' Claims dated August 1976 
in which he reported history of sore throat and blocked nose.  
Examination revealed inflamed nose and throat. The diagnosis 
was sinusitis with secondary pharyngitis.

The file contains a November 1976 letter from the medical 
supervisor of appellant's employer.  The letter states that 
the firm employed appellant from February 1960 to November 
1970.  During that ten-year period, appellant was absent from 
work due to "influenza and sinusitis" for one two-week 
period.  Appellant sought treatment from the employer's 
dispensary on 147 occasions, but only one of those occasions 
was for sinusitis.

The file contains a letter from Dr. O.R.M. dated December 
1976, recording that appellant was treated for upper 
respiratory infections in April 1974, December 1974, and 
April 1976.

In August 1976, Dr. S.W.L. treated appellant for an upper 
respiratory infection, including sinusitis and pharyngitis.  

RO reviewed the evidence above and issued a rating decision 
in December 1976 denying service connection for sinusitis, 
based on a finding that in the absence of evidence showing 
continuity of treatment the current sinusitis was unrelated 
to the acute sinusitis in service.  The Board issued a 
decision upholding denial of service connection in November 
1977.

The file contains a letter from Dr. S.W.L. dated March 1979 
summarizing appellant's treatment history.  Appellant was 
treated in May 1976 for mild nasopharyngeal allergy and 
impacted earwax.  He was treated in August 1976 for sinusitis 
and pharyngitis.  He was treated in October 1978 for mild 
sinusitis with postnasal drip, and in December 1978 for 
impacted earwax.  He was treated in January 1979 for rhinitis 
and tracheitis, and in February 1979 for mild rhinitis.   RO 
reviewed this evidence and issued a rating decision in April 
1979 that continued the denial of service connection.

Appellant submitted the instant claim for service connection 
in March 2002.

The file contains a letter by Dr. J.W.L. dated April 2002 
asserting that Dr. J.W.L. had treated appellant since August 
2001.  Based on his review of his own records, and his review 
of the records of two other physicians (Dr. M.R. and Dr. 
R.G.), Dr. J.W.L. believed that appellant's condition began 
in service and was persistent thereafter, with intermittent 
relief and relapses requiring stronger therapies and 
antibiotics.  Appellant was treated for sinus problems on at 
least 14 occasions since 1992.

The file contains a number of lay statements submitted in 
April and May 2002.  Appellant's acquaintance N.A.G. stated 
that she knew appellant since 1992 and witnessed his 
discomfort due to sinus problems on many occasions.  
Acquaintance W.L.C. stated that she knew appellant for 51 
years and that appellant currently suffered from sinus 
problems that began in service.  Appellant's ex-wife M.P.H. 
stated that she knew appellant since 1945 and was appellant's 
wife during his military service; appellant's sinus problems 
began in the military and he continued to have terrible sinus 
attacks that required medication.  Appellant's mother S.R.L. 
stated that appellant had no sinus problems prior to military 
service, but began to have sinus troubles during military 
service that continued without respite after his discharge.

RO reviewed the evidence above and issued a rating decision 
that denied reopening the claim for sinusitis, based on a 
determination that new and material evidence had not been 
received in support of the request to reopen the claim.  The 
same rating decision denied secondary service connection for 
headaches because there was no service-connected condition to 
which the headaches were shown to be secondary.

Appellant had a VA medical examination (nose, sinus, larynx 
and pharynx protocol) in June 2003.  The examiner, a VA 
nurse, reviewed appellant's medical records, including 
service medical records, prior to the examination.  Appellant 
reported that he was hospitalized for sinusitis in the 
military and had been continually troubled by sinus disorders 
since then, although he had not been hospitalized for 
sinusitis since his discharge.  The examiner stated that if 
appellant had been treated semiannually for sinusitis after 
discharge from the military then it would be more likely than 
not that appellant has chronic sinusitis, but there is no 
indication that appellant received treatment for sinusitis 
until 1969.  The record, including X-ray examination, does 
not show chronic sinusitis, so it is more likely that the 
incidence of sinusitis in service was an isolated incident.  
Diagnosis was no acute sinusitis on that day's examination.  
The examiner discussed the situation with a VA physician, who 
concurred with the examiner's opinion and co-signed the 
report.  

Appellant testified in a hearing before the Board in April 
2005.  Appellant testified that he had no sinus problems 
prior to the in-service hospitalization in October 1952 
(Transcript, pg. 4-5).  Appellant subsequently had headaches, 
which were treated with pain relievers (Transcript, pg 6).  
Appellant received in-service inpatient hospital treatment 
for sinusitis in Wyoming in late 1952 or early 1953, although 
that hospitalization is not on his medical record 
(Transcript, pg. 7).  He was hospitalized for a third time in 
England (Transcript, pg. 8).  After his third hospitalization 
in service, appellant continued to have sinus problems for 
his remaining 14 months in service, and in his civilian life 
after discharge (Transcript, pg. 8).

Appellant testified that he only sought medical attention 
when his sinus condition was exceptionally bad; otherwise, he 
treated himself with over-the-counter medications 
(Transcript, pg. 9).  He estimates that over the years he has 
sought medical treatment three to five times per year 
(Transcript, pg. 9).  His civilian physician, Dr. J.W.L., 
gave appellant a letter stating that his sinusitis began in 
service, and Dr. J.W.L. based that opinion on his review of 
appellant's service medical records (Transcript, pg. 10).  

Appellant testified that his flare-ups typically last for one 
week, with antibiotics (Transcript, pg. 11).  However, he 
characterized his symptoms as continuous rather than 
intermittent (Transcript, pg. 13).  His main complaint is 
intense pain over the left side of his head and across his 
nose (Transcript, pg. 13).  Appellant's sinus condition is 
treated with antibiotics, but he has not been hospitalized 
for sinus symptoms since he was discharged from the military 
(Transcript, pg. 16).   In regard to his headaches, appellant 
had a magnetic resonance image (MRI) that showed no 
abnormality; the headaches have been attributed solely to the 
sinusitis (Transcript, pg. 18).

III.  Analysis

Service connection - sinusitis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first Hickson element is medical evidence of a current 
disability.  The file contains evidence, in the form of 
letters from medical providers and clinical treatment 
reports, that appellant experienced sinusitis on frequent 
occasions after his discharge from service, but this is 
interspersed with medical examinations and opinions asserting 
that there was no current sinusitis.  The most recent medical 
examination (the VA medical examination in June 2003) 
resulted in a diagnosis of "no acute sinusitis in today's 
exam."  The Board accordingly finds that the first Hickson 
element (medical evidence of a current disability) is not 
satisfied. 

The second Hickson element is medical or lay evidence of an 
in-service disease or injury.  In this case, service medical 
records substantiate inpatient treatment for sinusitis, so 
the second Hickson element is satisfied.
  
The third Hickson element is medical evidence of nexus 
between the claimed disability and the veteran's military 
service.  In this case, the letter by Dr. J.W.L. in April 
2002 stated an opinion that appellant's persistent and 
recurring sinusitis started during military service.  This is 
not evidence of nexus because, as shown above, there is no 
current disability.  The third Hickson element is therefore 
not satisfied.      

At issue in this case is whether appellant's sinusitis is 
entitled to service connection as a chronic disease present 
continuously since military service.  With chronic diseases 
shown as such in service, subsequent manifestations of the 
same chronic disease at a later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
chronicity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004) (emphasis added). 

In this case, appellant's sinusitis was not shown as chronic 
in service, as shown by the fact that his separation physical 
records treatment for sinusitis "without complications or 
sequelae."  Subsequent exam in 1956 did not reveal sinus 
pathology.  Moreover, there is no evidence for sinus 
pathology in the initial post-service period.  There is also 
no current diagnosis of chronic sinusitis, and no indication 
that appellant was specifically diagnosed with chronic 
sinusitis at any time.  While there is ample medical evidence 
(treatment reports and letters from medical providers) and 
lay evidence (appellant's testimony and letters from 
acquaintances and family members) that appellant experienced 
frequent attacks of sinusitis after his discharge from 
military service, these do not establish that appellant's 
sinusitis has been chronic as opposed to persistent and 
recurrent.  The Board accordingly finds that grant of service 
connection as a chronic condition is not warranted. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule does not apply.

Direct and secondary service connection - headaches

As noted above, direct service connection under the Hickson 
analysis requires (1) medical evidence of a current 
disability, (2) medical or lay evidence of an in-service 
disease or injury, and (3) medical evidence of nexus between 
the claimed disability and the claimant's military service.  
In this case, there is no medical evidence of current chronic 
headaches, no medical or lay evidence of headaches during 
military service, and no medical evidence of nexus.  Since 
none of the three Hickson elements are satisfied, direct 
service connection for headaches is not warranted. 

Secondary service connection may be granted for a disability 
found to be proximately due to, or the result of, a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

Application of the Wallin analysis to the evidence of record 
does not support granting a claim of secondary service 
connection.  There is no evidence of headaches, other than 
appellant's unsupported testimony, so the first part of the 
Wallin analysis is not satisfied.  Appellant does not have 
any service-connected disabilities, so the second part of the 
Wallin analysis is not satisfied.  There being neither a 
current disability nor a service-connected disability, 
evidence of nexus is impossible and the third Wallin element 
is not satisfied.  Since none of the three Wallin elements 
are satisfied, the Board finds that secondary service 
connection for headaches is not warranted. 

Additional compensation is warranted when a service-connected 
disability aggravates a nonservice-connected disability.  
Allen, supra.  In this case, appellant has no service-
connected disabilities and there is accordingly no 
possibility that appellant's headaches are aggravated by a 
service-connected disability.     

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for sinusitis is denied.  Service 
connection for headaches, to include as secondary to 
sinusitis, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


